Citation Nr: 1642496	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for central serous retinopathy of the left eye.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994 and from January 2003 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.       
 
This case was previously remanded by the Board, in August 2015, for further development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in August 2015 to obtain VA treatment records and an addendum VA medical opinion.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In this case, the Board finds that the VA opinion obtained in March 2016 is inadequate and that a supplemental opinion is therefore necessary to ensure compliance with the Board's August 2015 remand.  See Stegall, 11 Vet. App. at 268.  

The Veteran contends that he incurred central serous retinopathy (CSR) of the left eye in August 1993, during active service, due to an owl striking his helmet during a motorcycle ride.  In accordance with the Board's August 2015 remand, the RO requested a VA medical opinion as to whether it is at least as likely as not that the Veteran currently has any residuals of CSR of the left eye, and if so, whether they were caused by active service.  

Based on the results of Optical Coherence Tomography imaging of the Veteran's left eye, the March 2016 VA examiner found it at least as likely as not that the Veteran has a residual effect of a previous episode of CSR.  The examiner reviewed the Veteran's service treatment records, noting his treatment for vision problems in August 1993, and private medical records from Hampton Roads Retina Center, where the Veteran was diagnosed with CSR of the left eye on September 14, 2007.  The diagnosing physician, Dr. J. A., also reviewed the Veteran's service treatment records and opined that the Veteran had similar symptoms in 1993, "that was not diagnosed as but was probably also CSR in [the left] eye."  

Despite the opinion of Dr. J. A. that the Veteran "probably" had CSR in 1993, during service, the March 2016 VA examiner concluded that there was no evidence to support a finding that the Veteran's 2007 CSR was incurred in or caused by active service.  Rather, the VA examiner merely stated that the Veteran's CSR was "first diagnosed in 2007."  The report of examination does not discuss whether the Veteran's documented symptomatology supports a diagnosis of CSR in 1993 or whether an etiological relationship exists between the Veteran's symptoms in 1993 and his diagnosis in 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an adequate VA medical examination must consider the veteran's pertinent medical history).  As the March 2016 VA examiner did not consider relevant medical evidence of record or provide a rationale for the conclusion reached, the Board finds the opinion inadequate.  See Barr, 21 Vet. App. at 312.  Therefore, this matter must be remanded for a supplemental medical opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Make the complete record available to the clinician who provided the March 2016 VA opinion, or suitable substitute, with respect to the Veteran's claim for service connection for central serous retinopathy (CSR) of the left eye.  After review of the complete record, the clinician must address the following: 
 
Whether it is at least as likely as not (i.e., 50 percent probability or more) that the Veteran's left eye CSR had its onset during service or is otherwise causally or etiologically related to active service.  

In rendering an opinion, the clinician should specifically discuss Dr. J. A.'s September 2007 opinion that the Veteran "probably" had CSR in 1993, associated treatment records from the Hampton Roads Retina Center, and the Veteran's August 1993 service treatment records related to his impaired vision.  The clinician is requested to provide a complete rationale for his or her opinion based on his or her clinical experience, medical expertise, and established medical principles.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a conclusion as it is to find against it.

2.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


